 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CARL LAPRA PRADIA, JR.,                         Case No. 1:20-cv-01348-JLT (PC)
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      TO DISMISS CLAIMS AND
13           v.                                       DEFENDANTS
14    A. BECERRA, et al.,                             14-DAY DEADLINE
15                       Defendants.
                                                      Clerk of the Court to Assign a District Judge
16

17          On May 6, 2021, the Court screened Plaintiff’s complaint and found that it states

18   cognizable claims of deliberate indifference to serious medical needs against Defendants Becerra

19   and Davis, but that its remaining claims were not cognizable. (Doc. 8.) The Court therefore

20   directed Plaintiff to file a first amended complaint within 21 days to cure the deficiencies in his

21   pleading or to notify the Court that he wishes to proceed only on the claims found cognizable. (Id.

22   at 7-8.) The Court cautioned Plaintiff that failure to comply with the order would result in a

23   “recommend[ation] that this action proceed only on the claims found cognizable . . . and that all

24   other claims and defendants be dismissed with prejudice.” (Id. at 8.)

25          Although more than the allowed time has passed, Plaintiff has failed to file an amended

26   complaint or otherwise respond to the Court’s screening order. Accordingly, for the reasons set

27   forth in the screening order, the Court RECOMMENDS:

28                1. Defendants Tyler, Sherman, Canales, and Frazier be DISMISSED; and,
 1               2. The claims in Plaintiff’s complaint be DISMISSED, except for its claims of

 2                  deliberate indifference to serious medical needs against Defendants Becerra and

 3                  Davis.

 4   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 5          These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 7   service of these Findings and Recommendations, Plaintiff may file written objections with the

 8   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 9   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in
10   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

11   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14      Dated:     June 23, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
